Title: To George Washington from Andrew Porter, 24 August 1789
From: Porter, Andrew
To: Washington, George



Honble Sr
August 24th 1789.

I take the liberty to offer myself a candidate for the Office of Surveyor Genl for the Western Territory, and solicite your Excellency for the appointment to that Office. Herewith I have enclosed the Certificates of Doctrs Ewing & Rittenhouse of my Qualification and fitness to fill that important Office. Also one from the Honble Henry Knox under whose immediate Command I served during the War. For further information of my charactor I beg leave to refer your Excellency to the following Honble Gentlemen—Arthur St Clare, Henry Knox, Robert Morris, William McClay, Fredk A. Muhlenburgh, Richd Henry Lee, Paine Wingate and Elbridge Gerry. I have the Honour to be Honble Sr your Excellency’s most Obedt & very Humble Servt

Andrew Porter

